SHAFTER, J.
The plaintiff was not entitled to a judgment payable in gold coin. The contract was in every material particular like that sought to be enforced in Reese v. Stearnes, 29 Cal. 273, decided at the October term, 1865.
Judgment was taken against the defendants by default, entered by the direction of the plaintiff’s attorney. The *262counsel fees, the amount paid for taxes, together with the interest thereon, were improperly included in the judgment as being in excess of the relief prayed for in the complaint: Lattimer v. Ryan, 20 Cal. 628; Grautier v. English, Oct. Term, 1865.
The court below is directed to modify the judgment so as to conform it to the views expressed in this opinion. Further ordered that appellant recover his costs of appeal.
We concur: Sawyer, J.; Sanderson, J.; Rhodes, J.; Currey, C. J. '